                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

Latoya Rogers,                               )      Civil Action No. 2:19-cv-2807
                                             )
                       Plaintiff,            )
                                             )
       v.                                    )               ORDER AND OPINION
                                             )
Michael Hamilton, Individually and as an )
Employee/Agent/Servant of South Carolina )
State Association of Letter Carriers, Inc.,  )
And National Association of Letter Carriers, )
AFL-CIO; South Carolina State Association )
Of Letter Carriers, Inc., National           )
Association of Letter Carriers, AFL-CIO      )
                                             )
                       Defendants.           )
___________________________________ )

       Before the Court is the Report and Recommendation (“R & R”) of the Magistrate Judge

(Dkt. No. 74) recommending the Court grant Defendants’ partial motion to dismiss and remand

Plaintiff’s remaining state law claims. For the reasons set forth below, the Court adopts the R &

R as the Order of the Court.

I.     Background
       On December 18, 2021, Plaintiff filed an Amended Complaint bringing claims against

Defendants for: (1) breach of the Fair Duty of Representation (“DFR”) in violation of 29 U.S.C. §

159; (2) defamation; and (3) assault.1 (Dkt. No. 63). Plaintiff is a letter carrier employed by the

United States Postal Service (“USPS”). (Dkt. No. 63 at ¶ 63). Plaintiff is a member of Defendant

National Association of Letter Carriers, AFL-CIO (“NALC”) labor union. (Id. at ¶ 3). The

Amended Complaint alleges that Defendant Hamilton is employed by the USPS and is the


1
 The original complaint was filed in the Charleston County Court of Common Pleas on August
30, 2019. (Dkt. No. 1-1). Defendants removed the case to federal court on October 2, 2019 based
on federal question jurisdiction. (Dkt. No. 1).
                                                    1
President and Union Representative of Branch 3902 of Defendant South Carolina State

Association of Letter Carriers, Inc. (“SCSALC”), a branch of NALC that that incorporates

Charleston, South Carolina. (Id. at ¶¶ 4, 8-9). The Amended Complaint alleges NALC and

SCSALC (collectively the “Unions”) are the exclusive bargaining representatives of all city letter

carriers employed by the USPS in South Carolina. (Id. at ¶ 10).

       Plaintiff was removed from her job as a letter carrier after her involvement in a car accident

while completing her route on May 22, 2018. (Id. at ¶¶ 11-14). Plaintiff alleges her Union

Representative, Defendant Hamilton, told her he would appeal her removal from the USPS. (Id.

at ¶¶ 15-16). Plaintiff alleges that on September 17, 2018, she met with Defendant Hamilton to

discuss her removal. (Id. at ¶ 22). Plaintiff alleges Defendant Hamilton pushed back his chair,

leaned back, unbuckled his belt, and told Plaintiff performing a sexual act on him was what she

needed to do for him to fulfill his obligations as a Union Representative. (Id. at ¶¶ 24-25). Plaintiff

alleges she felt shocked, scared, intimidated, embarrassed, and humiliated, and she feared bodily

harm from Defendant Hamilton. (Id. at ¶¶ 28-29). Plaintiff alleges that after the meeting,

Defendant Hamilton called her and made sexual comments, stating she would have to give him

sexual favors in exchange for his help getting her job back. (Id. at ¶¶ 33-36).

       Plaintiff alleges on September 20, 2018 she reported Defendant Hamilton’s conduct to the

North Charleston Police Department. (Id. at ¶ 37). Plaintiff alleges her counsel sent Defendant

SCSALC a certified letter dated later September 28, 2018 informing it of Defendant Hamilton’s

alleged sexual harassment. (Id. at ¶ 38). Plaintiff alleges Defendant SCSALC informed Defendant

Hamilton in October 2018 about Plaintiff’s allegations but failed to take steps to investigate or

protect Plaintiff. (Id. at ¶ 40). Plaintiff alleges that in a letter dated December 3, 2018, Defendant

NALC was again notified of Plaintiff’s sexual harassment claims against Defendant Hamilton and



                                                      2
Plaintiff’s objections to Defendant Hamilton’s involvement in her reinstatement. (Id. at ¶ 49).

Plaintiff alleges the Unions took no action to investigate her harassment complaint. (Id. at ¶ 50).

       Plaintiff alleges an arbitration hearing took place on December 4, 2018 that resulted in

Plaintiff being reinstated as a letter carrier for the USPS. (Id. at ¶¶ 51-52). Plaintiff alleges she

was placed in the same branch as Defendant Hamilton and was denied the ability to transfer. (Id.

at ¶¶ 49-54). Plaintiff alleges that in January 2020, Defendant Hamilton made false statements

about Plaintiff’s work performance and false accusations about Plaintiff to get Plaintiff fired. (Id.

at ¶¶ 58-59). Plaintiff alleges that she again informed management of Defendant Hamilton’s

previous and ongoing harassment. (Id.). Plaintiff alleges that in March 2020, while driving on her

letter carrier route, an unknown man stopped to inquire if she was the one making complaints about

Hamilton. (Id. at ¶ 60). Plaintiff believes Defendant Hamilton requested that this person frighten

and intimidate Plaintiff. (Id.). Plaintiff alleges that around March 20, 2020, Defendant Hamilton

threw a satchel of mail in a threatening manner to frighten and intimidate her. (Id. at ¶ 61). Plaintiff

alleges the Unions breached the DFR by failing to fulfill Plaintiff’s requests that grievances be

filed against Defendant Hamilton. (Id. at ¶ 78).

       On January 8, 2021, Defendants filed a motion to dismiss Plaintiff’s DFR claim failure to

state a claim. (Dkt. No. 69). Plaintiff filed a response in opposition and Defendants filed a reply.

(Dkt. Nos. 72, 73). On April 23, 2021, the Magistrate Judge issued an R & R recommending the

Court grant Defendants’ motion to dismiss and remand Plaintiff’s remaining state law claims. On

May 7, 2021, Plaintiff filed objections to the R & R. (Dkt. No. 75). On May 21, 2021, Defendants

filed a response to Plaintiff’s objections. (Dkt. No. 76). On June 4, 2021, Plaintiff filed a reply in

support of her objections. (Dkt. No. 77). The matter is ripe for the Court’s adjudication.

II.    Legal Standard



                                                       3
       The Magistrate Judge makes only a recommendation to this Court that has no presumptive

weight. The responsibility to make a final determination remains with the Court. See Mathews v.

Weber, 423 U.S. 261, 270–71 (1976). The Court may “accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).

This Court must make a de novo determination of those portions of the R & R Plaintiff specifically

objects. Fed. R. Civ. P. 72(b)(2). Where Plaintiff fails to file any specific objections, “a district

court need not conduct a de novo review, but instead must only satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation.” Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (internal quotation omitted). In the absence

of objections, the Court need not give any explanation for adopting the Magistrate Judge’s analysis

and recommendation. See, e.g., Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983) (“In the absence

of objection . . . we do not believe that it requires any explanation.”). Plaintiff filed objections and

the R & R is reviewed de novo.

III.   Discussion
       Upon a careful review of the pleadings, briefing, the R & R, and objections to the R &R,

the Court finds the Magistrate Judge comprehensively addressed the issues to conclude that

Plaintiff’s DFR claim is time-barred and that the allegations in the Amended Complaint fail to

state a claim for violation of the DFR. Plaintiff objects to the Magistrate Judge’s findings. (Dkt.

No. 75).

       Pursuant to Section 9(a) of the Fair Labor Relations Act (“FLRA”), labor unions have the

exclusive status of bargaining representative for its members and are held to a duty of fair

representation (“DFR”). 29 U.S.C. § 159(a). Under the DFR, the exclusive agent’s statutory

authority to represent all members of a designated unit includes a statutory obligation to serve the

interests of all members without hostility or discrimination toward any, to exercise its discretion

                                                       4
with complete good faith and honesty, and to avoid arbitrary conduct. Vaca v. Sipes, 386 U.S.

171, 177 (1967); 29 U.S.C. § 158(b) (NLRA provision prohibiting unfair practices by unions). “A

breach of the [DFR] occurs only when a union’s conduct toward a member of the collective

bargaining unit is arbitrary, discriminatory, or in bad faith.” Vaca, 386 U.S. at 190. To be

arbitrary, “a union’s conduct toward its member must be so far outside a wide range of

reasonableness as to be wholly irrational, and examination of a Union’s performance must be

highly deferential to allow unions ample latitude in the performance of their representative duties.

Martin v. Potter, 69 Fed. Appx 108, 111 (4th Cir. 2003). To be considered discriminatory conduct,

the discrimination must be “intentional severe, and unrelated to legitimate union objectives.”

Bakos v. American Airlines, Inc., 266 F. Supp.3d 729, 744 (E.D. Pa. 2017). To sustain a bad faith

claim, a plaintiff must produce evidence that the union’s conduct was grossly deficient. Martin,

60 Fed. Appx. at 111. In addition, a plaintiff must show that the alleged breach injured the plaintiff.

Gullaksen v. United Air Lines, 68 F. Supp. 3d 66, 71 (D.D.C.).

       There is a six-month statute of limitations period for DFR claims. Flowers v. Int’l

Longshoreman’s Ass’n Local 1422, No. 2:19-cv-00254-DCN-MGB, 2019 WL 6093255, at *7

(D.S.C. June 4, 2019), adopted by 2019 WL 3927444 (D.S.C. Aug. 20, 2019). The statute of

limitations begins to run on a DFR claim when “the claimant discovers, or in the exercise of

reasonable diligence should have discovered, the acts constituting the alleged violation.” Walter

Irving Banks v. International Union of Operating Engineers Local 99, 200 F. Supp. 3d 70, 74

(D.D.C. 2016). The claim arises when the plaintiff could first successfully maintain a suit based

on that cause of action, or when the claimant discovers, or in the exercise of reasonable diligence

should have discovered, the acts constituting the alleged violation. Gilfillan v. Celanese Ag, 24 F.

Appx. 165, 167 (4th Cir. 2001). Generally, the claim arises when the plaintiff could first



                                                      5
successfully maintain a suit based on that cause of action or when the claimant discovers, or in the

exercise of reasonable diligence should have discovered the acts constituting the alleged violation.

Id. (internal citations omitted).

        Although affirmative defenses, such as the defense that a plaintiff’s claim is time-barred,

generally cannot be reached on a motion to dismiss, “the defense may be reached by a motion to

dismiss filed under Rule 12 (b)(6) . . . if all facts necessary to the affirmative defense clearly appear

on the face of the complaint.” Goodman v. Praxair, Inc., 494 F.3d 458, 464 (4th Cir. 2007).

        Upon a careful review of the pleadings, the briefing, and the R & R, the Court finds the

Magistrate Judge correctly determined that Plaintiff’s DFR claim is time-barred. The Magistrate

Judge found that Plaintiff knew or should have known the Unions failed to investigate her

allegations regarding Defendant Hamilton’s sexual harassment by November or December of

2018. (Dkt. No. 74 at 11-13). Plaintiff objects to the Magistrate Judge’s finding, arguing that the

continuing violation doctrine provides that the statute of limitations begins to run only after the

date of the last injury. (Dkt. No. 75 at 4) (citing Keohane v. United States, 669 F.3d 325, 329

(D.C. Cir. 2012) (explaining the continuing violation doctrine is “one that could not reasonably

have been expected to be made the subject of a lawsuit when it first occurred because its character

as a violation did not become clear until it was repeated during the limitations period, typically

because it is only its cumulative impact (as in the case of a hostile work environment) that reveals

its illegality.”) Id. at 330. The continuing violation doctrine is “generally thought to be inapposite

when an injury is definite, readily discoverable, and accessible in the sense that nothing impedes

the injured party from seeking to redress it.” Dziura v. United States, 168 F.3d 581, 583 (1st Cir.

1999). “It is well settled that the continuing violations doctrine is not applicable in the duty of fair

representation cases.” Devitt v. Potter, 234 F. Supp. 2d 1034, 1042 (D.N.D. 2002) (citing Local



                                                       6
Lodge No. 1424 v. N.L.R.B., 362 U.S. 411, 422 (1960) (stating the applicability of the sixth month

statute of limitations period cannot be avoided by invoking the doctrine of continuing violations);

see also Metz v. Tootsie Roll Indus., Inc., 715 F.2d 299, 305-06 (7th Cir. 1983).

       Upon consideration of Plaintiff’s objection, the Court finds the continuing violation

doctrine is inapplicable based on the allegations in the Amended Complaint. The Amended

Complaint makes clear that Plaintiff was on notice of any potential claims against Defendants

arising from the September 2018 meeting. First, Plaintiff alleges she reported the incident to the

police on September 20, 2018 and wrote a statement for the police detailing her encounter with

Defendant Hamilton. (Dkt. No. 63 at ¶ 37). Second, Plaintiff alleges Defendant SCSALC received

a certified letter from Plaintiff’s counsel dated September 28, 2018, informing them of Defendant

Hamilton’s actions and Plaintiff’s representation by counsel. (Id. at ¶ 38.) Third, Plaintiff alleges

that on October 12, 2018, Plaintiff’s counsel received a voicemail from Defendant Hamilton in

which Defendant Hamilton acknowledged receipt of the certified letter sent to Defendant

SCSALC. (Id. at ¶39). Fourth, Plaintiff alleges, “upon information and belief, Defendant

SCSALC informed Defendant Hamilton at this time of Plaintiff’s allegations but took no steps to

investigate or otherwise protect Plaintiff.” (Id. at ¶ 40). Fifth, Plaintiff alleges that by November

2018, the Unions had not taken any action on her harassment complaint or prohibited Defendant

Hamilton from working on her grievance. (Id. at ¶¶ 40-50). Once a plaintiff has reasonable notice

that she has a claim, the statute of limitations begins to run, even if there may be subsequent

actionable conduct related to the time-barred event. Bruce v. Int’l Longshoremen’s Ass’n, 7 F.

Supp. 2d 609, 614 (D.Md. 1998). Plaintiff did not file her original complaint until August 30,

2019. (Dkt. No. 1-1 at 2). Thus, Plaintiff’s DFR claim based on the alleged September 2018

harassment and the Unions’ failure to investigate and respond to the harassment is time-barred.



                                                     7
       Upon a careful review of the pleadings, the briefing, and the R & R, the Court finds the

Magistrate Judge correctly determined that the remainder of Plaintiff’s allegations do not allege a

breach of the DFR by the Unions arising from Defendant Hamilton’s conduct in the workplace.

(Dkt. No. 74 at 13-14).2 Plaintiff’s additional allegations against Defendant Hamilton include the

following: on January 11, 2020, Defendant Hamilton made false comments about Plaintiff to

management (Dkt. No. 63 at ¶¶ 57-59); Defendant Hamilton arranged for an individual to approach

Plaintiff on her route (Id. at ¶ 60); and on March 20, 2020 Defendant Hamilton tossed a satchel at

Plaintiff. (Id. at ¶ 61). The Magistrate Judge found that because these allegations do not allege

that Defendant Hamilton was acting in his Union capacity, the Amended Complaint fails to state

a claim the Unions breached the DFR based on Defendant Hamilton’s actions. (Dkt. No. 74 at 13-

14). Plaintiff objects to the Magistrate Judge’s finding and argues the Amended Complaint should

be read that Defendant Hamilton, as the Union Representative, sexually harassed Plaintiff while

discussing union business and then retaliated against her as a result of Plaintiff complaining of the

same. (Dkt. No. 75 at 5-7). Yet, Plaintiff’s argument does not clarify whether Defendant

Hamilton’s conduct from January and March 2020 could reasonably be construed as attributable

to Defendant Hamilton acting in his representative capacity. Johnson-Barber v. Runyon, No. 96-

4214-SAC, 2000 WL 1863483, at *6 (D. Kan. Oct. 12, 2000) (“a union official’s duty to its

members only applies when the official is acting in his or her representative role.). As the




2
  Defendants attach the parties’ respective collective bargaining agreement (“CBA”) to their
motion to dismiss. (Dkt. No. 69-2). The Plaintiff did not object to this. The CBA permits the
Unions to pursue grievances against the USPS only, not against a non-supervisory employee of
the USPS. (Dkt. No. 69-2). The Magistrate Judge found that because the CBA permits the Unions
to pursue grievances against the USPS only and not against a non-supervisory employee of the
USPS, the Amended Complaint fails to allege a breach of the DFR by the Unions. (Dkt. No. 74
at 13). Plaintiff does not object to this contention.
                                                     8
remaining allegations against Defendant Hamilton fail to allege that he was acting in his Union

capacity, the Plaintiff fails to state a claim for breach of the DFR by the Unions.

       Upon a review of the pleadings, briefing, and the R & R, the Court finds the Magistrate

Judge correctly determined the Amended Complaint does not allege a breach of the DFR by the

Unions arising from the Unions’ decision not to remove Defendant Hamilton as the branch

President. (Dkt. No. 74 at 14-15). “The existence of the DFR does not permit federal scrutiny of

all of a union’s internal affairs. Because the DFR is imposed on the union as a result of its position

as exclusive bargaining representative, it applies only to union conduct arising from the union’s

position as representative.” Bass v. Int’l Bhd. of Boilermakers, 630 F.2d 1058, 1062-63 (5th Cir.

1980). A union’s DFR “extends only to the union’s conduct in representing employees in dealing

with their employer such as in negotiating a CBA or in adjusting an employee’s grievance. . . . On

the other hand, the DFR does not apply to the Union’s treatment of employees within its own

internal structure.” Beck v. Commc’ns Workers of Am. (C.W.A.), 800 F.2d 1280, 1286-87 (4th Cir.

1986). The Unions’ decision not to remove Defendant Hamilton from his role as branch President

is not related to the Unions’ role as exclusive bargaining representative, but rather implicates the

Unions’ internal affairs. Bass, 630 F.2d at 1063. Thus, the Amended Complaint fails to state a

claim that the Unions breached the DFR for failing to remove Defendant Hamilton as the branch

President.

       Upon dismissal of Plaintiff’s sole federal cause of action, the Magistrate Judge correctly

recommended the Court decline to exercise supplemental jurisdiction over Plaintiff’s remaining

state law claims. (Dkt. No. 74 at 15-18). A district court may decline to exercise supplemental

jurisdiction “if the district court has dismissed all claims over which it has original jurisdiction.”

28 U.S.C. § 1367(c)(3). Without Plaintiff’s DFR claim, only state law claims for defamation and



                                                      9
assault remain. (Dkt. No. 63). Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 355 n.11 (1988))

(explaining that federal courts have an inherent power to remand removed state claims when the

federal claims drop out of the case.”) The Court declines to exercise supplemental jurisdiction

over the remaining state law claims as the sole federal claim has been dismissed. Thus, the

remaining claims are remanded to the Charleston County Court of Common Pleas.

IV.    Conclusion

       For the reasons stated above, the Court ADOPTS the R & R as the Order of the Court.

(Dkt. No. 74). Defendants’ motion to dismiss is GRANTED. (Dkt. No. 69). The Court

DECLINES to exercise supplemental jurisdiction. The Court REMANDS Plaintiff’s remaining

state law claims for defamation and assault to the Charleston County Court of Common Pleas.

AND IT IS SO ORDERED.




                                                   s/ Richard M. Gergel_________________
                                                   Richard M. Gergel
                                                   United States District Judge


June 14, 2021
Charleston, South Carolina




                                                 10
